 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   AUBRIE F., by and through her Guardian              Case No.: 18-CV-02850-CAB-MDD
     Ad Litem, SHELBE FOATE,
12
                                        Plaintiff,       ORDER ON MOTION TO DISMISS
13
     v.
14                                                       [Doc. No. 10]
     UNITED STATES OF AMERICA
15
                                    Defendants.
16
17
           This matter comes before the Court on Defendant the United States of America’s
18
     motion to dismiss for lack of subject matter jurisdiction and for failure to state a claim.
19
     [Doc. No. 10]. The motion has been fully briefed, and the Court finds it suitable for
20
     determination on the papers submitted and without oral argument in accordance with Civil
21
     Local Rule 7.1(d)(1). For the following reasons, Defendant’s motion is granted and the
22
     complaint is dismissed with prejudice.
23
           I.    Allegations in the Complaint
24
           Plaintiff Aubrie F. is a minor child born in 2015. In 2016, when the events alleged
25
     in the complaint occurred, Aubrie’s parents served in the United States Marine Corps and
26
     lived in Camp Pendleton. [Doc. No. 1.] In early 2016, Aubrie’s parents hired Amanda
27
28

                                                     1
                                                                            18-CV-02850-CAB-MDD
 1   Lopez to babysit Aubrie. They had found Lopez through the United States Department of
 2   Defense Child Development Program (“CDP”). Id.
 3            On June 21, 2016, Aubrie’s mother, Shelbe Foate, left Aubrie with Lopez at 6:25
 4   a.m. When Shelbe dropped Aubrie off, Aubrie appeared healthy and uninjured. In the
 5   afternoon, Lopez called Shelbe and told her that Aubrie had thrown up and was crying and
 6   needed to be picked up. During her drive home after picking Aubrie up from Lopez, Shelbe
 7   noticed that Aubrie was grunting and her eyes were rolling back into her head, so she called
 8   911. Aubrie was then transported by ambulance and helicopter to a hospital where she was
 9   diagnosed with severe injuries that the hospital medical staff diagnosed as consistent with
10   physical abuse. Since June 21, 2016, Aubrie allegedly continues to suffer developmental
11   delays and is closely monitored by medical professionals.
12            On December 19, 2018, Shelbe, on behalf of Aubrie, filed a complaint against the
13   United States pursuant to the Federal Tort Claims Act (“FTCA”), 28 U.S.C. §1346(b).
14   [Doc. No. 1.] The complaint asserts one claim for negligence arising out of Lopez’s alleged
15   negligent care of Aubrie on June 21, 2016. On June 24, 2019, the United States moved to
16   dismiss the complaint for lack of subject matter jurisdiction based on sovereign immunity
17   and for failure to state a claim.
18      II.      Discussion
19            The United States holds the privilege of sovereign immunity unless it waives this
20   immunity explicitly by statute. F.A.A. v. Cooper, 566 U.S. 284, 290 (2012). If a plaintiff’s
21   claim fails to allege facts supporting that a statutory waiver of immunity exists in their case,
22   then the federal court lacks subject matter jurisdiction to hear the claim. Mundy v. United
23   States, 983 F.2d 950, 952 (9th Cir. 1993) (holding that federal court did not have subject
24   matter jurisdiction over FTCA claim when exception to FTCA granted United States
25   sovereign immunity).
26            The FTCA constitutes a limited waiver of sovereign immunity for tort claims arising
27   out of the conduct of a government employee. Valdez v. United States, 56 F.3d 1177, 1179
28   (9th Cir. 1995). Additionally, the FTCA grants district courts “exclusive jurisdiction of

                                                    2
                                                                                18-CV-02850-CAB-MDD
 1   civil actions on claims against the United States…for injury or loss of property, or personal
 2   injury or death caused by the negligent or wrongful act or omission of any employee of the
 3   Government while acting within the scope of his office or employment, under
 4   circumstances where the United States, if a private person, would be liable to the claimant
 5   in accordance with the law of the place where the act or omission occurred.” 28 U.S.C.
 6   §1346(b)(1).
 7         The United States moves to dismiss the complaint under Rule 12(b)(1) for lack of
 8   subject matter jurisdiction, and under Rule 12(b)(6) for failure to state a claim. Both
 9   grounds for dismissal are premised on the government’s argument that Lopez was a private
10   contractor and not a government employee, meaning that the exception to the sovereign
11   immunity contained in the FTCA does not apply
12         A Rule 12(b)(1) jurisdictional attack may be facial or factual. In a facial attack, the
13   challenger asserts that the allegations contained in a complaint are insufficient on their face
14   to invoke federal jurisdiction. Safe Air for Everyone v. Meyer, 373 F. 3d 1035, 1039 (9th
15   Cir. 2004). In a factual attack, however, the challenger may rely on evidence extrinsic to
16   the complaint. See id. The Ninth Circuit has explained:
17         In resolving a factual attack on jurisdiction, the district court may review
           evidence beyond the complaint without converting the motion to dismiss into
18
           a motion for summary judgment. The court need not presume the truthfulness
19         of the plaintiff’s allegations. Once the moving party has converted the motion
           to dismiss into a factual motion by presenting affidavits or other evidence
20
           properly before the court, the party opposing the motion must furnish
21         affidavits or other evidence necessary to satisfy its burden of establishing
           subject matter jurisdiction.
22
23   Id. (internal quotation marks omitted).
24         Here, the United States makes a factual attack on jurisdiction by presenting evidence
25   demonstrating that Lopez was neither an employee nor an independent contractor of the
26   government. The United States presents evidence that Lopez was a private contractor,
27   meaning that Lopez contracted directly with the Foates for the babysitting services she
28   provided for Aubrie. [Doc. No. 10-6 at 1-2.] The United States Department of Defense

                                                    3
                                                                                18-CV-02850-CAB-MDD
 1   provides Child Development Programs (CDPs) to support child care and development for
 2   military families. [Doc. No. 10-1 at 6.] Within the CDPs, there are several programs
 3   available, each with a different staffing and supervisory structure. [Doc. 10-3 at 15.] Lopez
 4   was a Family Child Care (FCC) provider, meaning she was certified by the government to
 5   work a minimum of 10 hours per week offering childcare services to military families. Id.
 6   at 58. Pursuant to the Department of Defense Instruction (DODI 6060.02) on CDPs, an
 7   FCC is a private contractor who provides babysitting services directly to the military
 8   family. Id.
 9         Plaintiff has the burden of demonstrating the existence of jurisdiction. Safe Air for
10   Everyone, 373 F. 3d at 1039. Plaintiff does not satisfy this burden. In her opposition to
11   the government’s motion, Plaintiff provides no evidence supporting the existence of a
12   waiver to the government’s sovereign immunity, or otherwise contradicting the
13   government’s evidence that Lopez was a private contractor and not a government employee
14   or even an independent contractor of the government. In light of uncontradicted evidence
15   in the record that Lopez was not a federal employee, the limited waiver of sovereign
16   immunity in the FTCA does not apply. Accordingly, the Court lacks subject matter
17   jurisdiction over Plaintiff’s negligence claim against the United States.
18      III.   Conclusion
19         For the foregoing reasons, the Court lacks subject matter jurisdiction over the
20   complaint. Accordingly, it is hereby ORDERED that the Motion to Dismiss [Doc. No.
21   10] is GRANTED, and the complaint is DISMISSED WITH PREJUDICE.
22         It is SO ORDERED.
23   Dated: July 26, 2019
24
25
26
27
28

                                                   4
                                                                                 18-CV-02850-CAB-MDD
